Case 18-70870-JAD      Doc 200    Filed 02/05/21 Entered 02/05/21 17:02:59      Desc Main
                                 Document      Page 1 of 5



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:

 LARRY FREDERICK and                            Bankruptcy No. 18-70870-JAD
 SHARON FREDERICK,
                                                Chapter 11
                Joint Debtors,
                                                Document No.
 LARRY FREDERICK and
 SHARON FREDERICK,                              Related to Doc. Nos.: 187

                Movants,                        SALE HEARING Date and Time:
                                                March 16, 2021 at 10:00 a.m.
          vs.

 M&T BANK, THE UNITED STATES OF
 AMERICA FARM SERVICE AGENCY,
 CARGILL, INC., SUSQUEHANNA
 COMMERCIAL FINANCE, INC.,
 GROWMARK FS, LLC, FS FINANCIAL
 SERVICES, LLC, WELLS FARGO
 VENDOR FINANCIAL SERVICES, LLC,
 BLAIR COUNTY TAX CLAIM BUREAU,
 PENNSYLVANIA DEPARTMENT OF
 REVENUE, AND THE INTERNAL
 REVENUE SERVICE,

                Respondents.

          ORDER OF COURT APPROVING BID PROCEDURES AND EXPENSE
                            REIMBURSEMENT

          AND NOW, to-wit, this _____          February
                                 5th day of __________________, 2021, after notice and

 opportunity for hearing, and the Court having considered the Debtors’ Expedited Motion to

 Approve Bid Procedures and Expense Reimbursement, it is hereby ORDERED,

 ADJUDGED and DECREED as follows:

          1.    The Debtor’s Expedited Motion to Approve Bid Procedures and Expense

 Reimbursement (the “Motion”) is Granted;
Case 18-70870-JAD      Doc 200    Filed 02/05/21 Entered 02/05/21 17:02:59        Desc Main
                                 Document      Page 2 of 5



       2.     The Following Bid Procedures shall govern the conduct of the sale of the

 Sale Assets (as defined in the Motion) which sale shall be conducted on March 16, 2021

 at 10:00 am via Zoom per the undersigned’s Zoom Hearing Procedures (the “Sale

 Hearing”):

       Competing Bids will be solicited for the Frederick Road Properties and

 Personal Property (together as one lot) and for Cove Lane (individually and in bulk

 with the Frederick Road Properties and Personal Property) and the Bankruptcy

 Court shall determine the highest or best bid for the Sale Assets at the Sale

 Hearing.


        (a) Qualified Bidders; Qualified Bids. In order to be eligible to bid on the Sale
 Assets at the Sale Hearing, each bidder, must be determined to be a “Qualified Bidder,”
 which is a bidder that has submitted a Qualified Competing Bid (as defined below). Within
 two (2) business days after Counsel for the Debtors receives from a potential bidder all
 of the materials required to be submitted pursuant to paragraph (b) below, the Debtors
 shall make an initial determination, subject to final review and approval by the Court,
 whether a potential bidder is a Qualified Bidder and has submitted a Qualified Competing
 Bid. After such initial determination is made, the Debtors, through Counsel, shall notify
 the potential bidder of the decision.

        (b) Submission of Bid. Unless otherwise agreed upon by the Debtors, in order to
 be considered for status as a Qualified Bidder, a potential bidder must deliver to Ryan J.
 Cooney, 223 Fourth Ave, 4th Floor, Pittsburgh, PA 15222 (email: rcooney@lampllaw.com)
 at least three (3) business days prior to the Sale Hearing a written offer for the purchase
 of the Frederick Road Properties and Personal Property, Cove Lane, or all of the Sale
 Assets at a price equal to or exceeding the respective Minimum Overbids (as hereinafter
 defined) and accompanied by the following (“Qualified Competing Bid”):

              (i)    A fully executed Asset Purchase Agreement (APA), the form of which
                     is attached to the Motion as EXHIBIT A. In the event that the bidder
                     submits an APA with any terms that are not the same as the form
                     APA, those terms must be noted in redline in the executed version
                     of the APA submitted by the bidder.

              (ii)   Proof, in a form satisfactory to the Debtors, of the bidder’s financial
                     ability to consummate its offer to purchase Debtors’ real property. No
                     financing contingencies will be accepted;
Case 18-70870-JAD       Doc 200    Filed 02/05/21 Entered 02/05/21 17:02:59       Desc Main
                                  Document      Page 3 of 5



               (iii)   An earnest money deposit of $5,000 in cash, a cashier’s check,
                       certified check or wire transfer payable to Robert O Lampl as Escrow
                       Agent for Larry and Sharon Frederick; and

               (iv)    A bid in the minimum amount of:

                       For the Frederick Road Properties plus the Personal Property:

                             $2,150,000.00 plus the assumption of the Debtors’
                             obligations to Growmark to the extent of Growmark’s allowed
                             secured claim under 11 USC §§ 506 and 510, if any, on the
                             Personal Property (the “Minimum Overbid for the Frederick
                             Road Properties plus the Personal Property”)

                       For Cove Lane:

                             $860,000.00 (the “Minimum Overbid for Cove Lane”)

                       For all Sale Assets:

                             $3,010,000.00 plus the assumption of the Debtors’
                             obligations to Growmark to the extent of Growmark’s allowed
                             secured claim under 11 USC §§ 506 and 510, if any, on the
                             Personal Property (the “Minimum Overbid for all of the
                             Sale Assets”)

       The Debtor shall promptly provide copies of all information submitted by potential
 bidders to the M&T Bank, the FSA and Growmark.

         (c) Participation in Auction; Successful Bidder. If one or more Qualified
 Competing Bids are received, an auction will be conducted at the Sale Hearing. The
 bidding will start at the Minimum Overbids for each lot. Each Qualified Bidder shall be
 permitted to raise their bid at the Sale Hearing until all bidders cease bidding or raising
 their bids. Each successive bid must be in the following increments:

        For the Frederick Road Properties plus the Personal Property: $25,000.00

        For Cove Lane: $10,000.00

        For all Sale Assets: $25,000.00

        (d) Court Approval. At the Sale Hearing, the Debtors will be seeking approval of
 the sale to the successful bidder(s), and entry of an Order(s) authorizing and approving
 the transactions contemplated by the Form APA or other APA as the case may be (the
 “Sale Order”). The Sale Order(s) shall be acceptable in form and substance to the Debtors
 and the successful bidder.
Case 18-70870-JAD       Doc 200    Filed 02/05/21 Entered 02/05/21 17:02:59          Desc Main
                                  Document      Page 4 of 5




         (e) Inspection. By submitting a bid, each Qualified Bidder shall be deemed to
 acknowledge: (i) that it had a full and fair opportunity to inspect and examine the Sale
 Assets to be purchased and all pertinent documents and information provided by the
 Debtors, with respect to the Sale Assets, prior to making its offer, and that each such
 bidder relied solely on that review and upon its own investigation (including through its
 own professional representatives and advisors) and inspection of the property in making
 its offer; and (b) that it is not relying upon any written or oral statements, representations,
 or warranties of the Debtors or any other person or entity, or any of their respective
 officers, directors, employees, agents, attorneys, professional and representatives.

         (f) Deposits. Deposits will be held in escrow by Robert O Lampl and will be
 returned to such affected bidder if such bidder is not the successful bidder (as such terms
 are defined herein), within ten (10) business days following the Sale Hearing. If the failure
 by the successful bidder to consummate the purchase is the result of such successful
 bidder’s breach of, or default or failure to perform under any successful bidder sale
 documents or the terms of these Bidding Procedures, said bidder’s deposit shall be
 forfeited to the Debtors and the Debtors shall thereupon have the right to assert all rights
 and remedies provided under applicable law.

         (g) Liens. The Sale Assets shall be sold AS IS/WHERE IS, free and clear of all
 liens, claims, interests, and encumbrances, existing as of the date of the closing of the
 transactions contemplated by and in accordance with the successful bidder’s purchase
 agreement and the Sale Order(s), subject only to title exceptions and other assumed
 liens, claims, interests and encumbrances that are mutually agreed to by the Parties.

         (h) Back-Up Bidder. If an auction is conducted, the party with the next highest
 and best Qualified Competing Bid, as determined by the Court, shall serve as a back-up
 bidder (“the Back-up Bidder”) and keep such bid open and irrevocable until the earlier of
 5:00 p.m. (prevailing Eastern time) on the date which is (i) thirty (30) days after the date
 of the Sale Hearing (the “Outside Back-up Date”) or (ii) the closing of the Sale transaction
 with the Successful Bidder. The Back-Up Bidder’s deposit will be returned by no later than
 the third (3rd) business day after the earlier to occur of: (a) the closing of the sale
 transaction with the Successful Bidder or (b) the Outside Back-up Date. Following the
 Sale Hearing, if the Successful Bidder fails to consummate an approved Sale because of
 (a) the failure of a condition precedent beyond the control of either the Debtors or the
 Successful Bidder or (b) a breach or failure to perform on the part of such Successful
 Bidder, the Back-up Bidder will be deemed to be the new Successful Bid, and the Debtors
 will be authorized to consummate the Sale with the Back-up Bidder without further order
 of the Court.

        (i) Closing. Closing shall occur within thirty (30) days after the Sale Hearing.

        3.     If the Stalking Horse Bidder is not the successful bidder for the Frederick

 Road Properties and Personal Property and If any other person or entity closes on the
Case 18-70870-JAD      Doc 200    Filed 02/05/21 Entered 02/05/21 17:02:59        Desc Main
                                 Document      Page 5 of 5



 sale of the Frederick Road Properties and Personal Property as the result of a

 submission of a bid at the Sale Hearing in excess of the consideration set forth in the

 Eric Frederick Agreement, the Debtors are authorized to pay an Expense

 Reimbursement in accordance with, and as provided in, the Eric Frederick Agreement

 (as defined in the Motion) to Eric and Jennifer Frederick out of the proceeds from the

 sale without further Order of Court.




                                                 _______________________________
                                                 ____________ _____________________
                                                              __
                                                         A. Deller
                                                 Jeffery A
                                                 United States Bankruptcy Court Judge




                   FILED
                   2/5/21 4:59 pm
                   CLERK
                   U.S. BANKRUPTCY
                   COURT - :'3$
